Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 07, 2014

The Court of Appeals hereby passes the following order:

A15A0496. ROBERT A. BROADY v. THE STATE.

      Robert Broady pled guilty to theft by shoplifting and aggravated assault. He
subsequently filed a pro se motion, requesting copies of all transcripts and case
records at the government’s expense. The trial court denied the motion on August 8,
2014, and Broady filed this direct appeal on September 10, 2014.               We lack
jurisdiction for two reasons.
      First, the appeal is untimely. A notice of appeal must be filed within 30 days
after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this
Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704)
(1997). Here, Broady filed his notice of appeal 33 days after the trial court’s order
was entered.
      Second, the trial court’s order is not subject to direct appeal. “[I]f no petition
for habeas corpus is pending at the time an indigent prisoner makes any application
for a transcript . . . for purposes of collateral attack upon his conviction or sentence,
that application will be treated as a separate civil action subject to the procedures and
requirements of the Prison Litigation Reform Act of 1996. Specifically, appeals from
the denial of any such application for free transcripts for post-conviction collateral
attack must comply with the discretionary appeal procedures of OCGA § 5-6-35.”
Coles v. State, 223 Ga. App. 491, 492 (1) (477 SE2d 897) (1996); see OCGA § 42-
12-8. Broady has not indicated that he has a pending petition for habeas corpus.
Consequently, his failure to follow the discretionary appeal procedure deprives us of
jurisdiction to consider this appeal.
Accordingly, the appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                                                    11/07/2014
                                      Clerk’s Office, Atlanta,____________________
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.